Name: 2006/837/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Medicines Agency for the financialÃ yearÃ 2004
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  accounting
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/108 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Medicines Agency for the financial year 2004 (2006/837/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Medicines Agency for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Medicines Agency for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (4), and in particular Article 68 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0101/2006), 1. Notes the following figures for the accounts of the European Medicines Agency for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue Fees relating to marketing authorisations 68 412 58 657 Commission subsidy including subsidies received from the EEA 20 529 19 786 Community subsidy for orphan medicines 4 026 2 814 Contributions for Community programmes 0 1 208 Administrative revenue 1 973 1 703 Sundry revenue 1 473 1 788 Total (a) 96 413 85 956 Expenditure (6) Staff expenditure 34 333 29 663 Administrative expenditure 11 224 10 835 Operating expenditure 38 573 32 838 Depreciation 3 650 2 364 Other expenditure 280 0 Total (b) 88 060 75 700 Surplus from operating activities (c = a - b) 8 353 10 256 Financial operations (e) 1 160 676 Economic result (f = c + e) 9 513 10 932 2. Approves the closure of the accounts of the European Medicines Agency for the financial year 2004; 3. Instructs its President to forward this decision to the Executive Director of the European Medicines Agency, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 17. (2) OJ C 332, 28.12.2005, p. 8. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 136, 30.4.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) The portion of the appropriations carried over which is to be regarded as expenditure for the financial year has been evaluated on an overall basis rather than on the basis of examining individual transactions.